Case 5:20-cv-01945-JAK-KK Document 17 Filed 02/08/21 Page 1 of 2 Page ID #:1092




  1
  2
  3
  4
  5
  6
                              UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    STANLEY KEITH WILLIAMS,                   Case No. EDCV 20-1945-JAK (KK)
 11                              Petitioner,
 12                      v.                      ORDER ACCEPTING FINAL
                                                 FINDINGS AND RECOMMENDATION
 13    PATRICK COVELLO, Warden,                  OF UNITED STATES MAGISTRATE
                                                 JUDGE
 14                              Respondent.
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
 18   Habeas Corpus, the records on file, and the Final Report and Recommendation of the
 19   United States Magistrate Judge. The Court has engaged in a de novo review of those
 20   portions of the original Report and Recommendation of the United States Magistrate
 21   Judge to which Petitioner has objected. The Court accepts the final findings and
 22   recommendation of the Magistrate Judge set forth in the Final Report and
 23   Recommendation.
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
Case 5:20-cv-01945-JAK-KK Document 17 Filed 02/08/21 Page 2 of 2 Page ID #:1093




  1         IT IS THEREFORE ORDERED that Judgment be entered (1) GRANTING
  2   Respondent’s Motion to Dismiss; (2) DENYING Williams’ request for a stay
  3   pursuant to Rhines v. Weber, 544 U.S. 269 (2005); and (2) DISMISSING this action
  4   without prejudice.
  5
  6   Dated: February 8, 2021
  7                                        JOHN A. KRONSTADT
                                           United States District Judge
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              2
